NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10357

                Plaintiff-Appellee,             D.C. No. 2:15-cr-01061-SRB

 v.
                                                MEMORANDUM*
JUAN CARLOS FUENTES-HIDALGO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Juan Carlos Fuentes-Hidalgo appeals from the district court’s judgment and

challenges his guilty-plea conviction and 72-month sentence for possession with

intent to distribute methamphetamine, and aiding and abetting, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(C), and 18 U.S.C. § 2. Pursuant to Anders v. California,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Fuentes-Hidalgo’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Fuentes-Hidalgo the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Fuentes-Hidalgo waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                   16-10357